internal_revenue_service department of the treasury index numbers washington dc number release date person to contact telephone number refer reply to cc dom corp plr-109988-99 date date this responds to your date request for a supplement to our letter_ruling of date the prior letter_ruling capitalized terms retain the meanings originally assigned them the prior letter_ruling addresses certain federal_income_tax consequences of an exchange_offer under which distributing shareholders can elect to exchange all or part of their distributing common_stock for controlled class b stock it was intended that the exchange_offer be made to all holders of distributing common_stock distributing now proposes to extend the exchange_offer only to distributing shareholders that are united_states persons u s persons as defined in sec_7701 of the internal_revenue_code an alternative cash offer will be extended in most foreign jurisdictions to distributing shareholders that are not u s persons based solely on the information and representations submitted in the original and supplemental requests we reaffirm the rulings and caveats set forth in the prior letter_ruling no opinion is expressed regarding the treatment for federal_income_tax purposes of the cash payments to non-u s persons but see sec_1441 and sec_1442 and related_income tax regulations for withholding requirements that may apply if these payments are treated as dividends under sec_302 and sec_301 this supplemental ruling is directed only to the taxpayer who requested it sec_6110 provides that it may not be used or cited as precedent a copy of this ruling letter should be attached to the federal_income_tax return of each affected taxpayer for the taxable_year in which the transactions covered by this letter and the prior letter_ruling are completed plr-109988-99 in accordance with the power_of_attorney on file in this office copies of this letter are being sent to the taxpayer and an authorized representative sincerely yours assistant chief_counsel corporate by wayne t murray senior technician reviewer branch
